UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


                                 )
JACKELINE MAYNARD,               )
Mother and Next Friend           )
of G.M., a minor,                )
                                 )
          Plaintiff,             )
                                 ) Civil Action No. 09-131 (EGS)
          v.                     )
                                 )
DISTRICT OF COLUMBIA,            )
                                 )
          Defendant.             )
                                 )


                         MEMORANDUM OPINION

     Plaintiff Jackeline Maynard seeks review of an

administrative decision denying her request for reimbursement of

the costs of her minor son’s attendance at the Accotink Academy

(“Accotink”), a private school located in Springfield, Virginia.

Plaintiff argues that she is entitled to tuition reimbursement

because the District of Columbia Public Schools (“DCPS”) denied

her son a free appropriate public education (“FAPE”) as required

by the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C. §§ 1400 et seq., by failing to develop an Individualized

Education Program (“IEP”) for her son prior to the first day of

school in August 2008.   Pending before the Court are cross-

motions for summary judgment.   Upon consideration of the motions,

the responses and replies thereto, the applicable law, the

administrative record, the arguments made by counsel during the

motions hearings held on March 3, 2010 and March 9, 2010, and for
the reasons stated below, the Court concludes that the hearing

officer’s denial of plaintiff’s reimbursement request should be

AFFIRMED.   Accordingly, defendant’s motion for summary judgment

is GRANTED, and plaintiff’s motion for summary judgment is

DENIED.

I.   BACKGROUND

     A.     G.M.’s Attendance at Accotink & Enrollment in DCPS

     Plaintiff is the mother of G.M., a 15-year old boy who is

eligible for special education services under the IDEA as both

learning disabled and other health impaired.     Pl.’s Statement of

Material Facts (“SMF”) ¶ 1.    Achievement testing in September

2007 indicated that G.M. was functioning at a third grade level

in most academic subjects.    Pl.’s SMF ¶ 2.    G.M. requires

specialized academic instruction, as well as speech and language

therapy, and psychological counseling.    Pl.’s SMF ¶ 3.

     Until the 2006-2007 school year, G.M. attended public

schools in the District of Columbia.    Pl.’s SMF ¶ 4.   In the Fall

of 2007, however, displeased with G.M.’s academic progress, Ms.

Maynard enrolled G.M. at Accotink, a private school for children

with learning disabilities.    Pl.’s SMF ¶ 5.   On October 16, 2007,

after conducting a 30-day review of G.M., Accotink revised G.M.’s

IEP (the “Accotink IEP”).     See generally Administrative Record




                                   2
(“AR”) 52-63.1      The Accotink IEP indicates that G.M. is to

receive 30 hours of special education and related services per

week, including 27 hours of specialized instruction and one hour

of psychosocial services.       See Def.’s SMF ¶ 5.   It also includes

annual goals and short-term objectives in each following areas:

Psychosocial-Group Therapy, Communication/Semantics,

Communication/Phonemic Awareness, Communication/Auditory

Processing, and Classroom Behavior.

        Upon completion of the 2007-2008 school year at Accotink,

Ms. Maynard decided to enroll G.M. at H.D. Woodson Senior High

School (“Woodson”) “as money to continue at Accotink was not

available.”      Pl.’s SMF ¶ 8; see also Def.’s SMF ¶ 7.

Accordingly, on July 11, 2008, Ms. Maynard registered G.M. as a

special education student at Woodson, and provided the registrar,

Sharonda Wilson, with a copy of G.M.’s Accotink IEP.       Pl.’s SMF

¶ 10.       Plaintiff testified that she requested a prompt meeting

with the special education coordinator to ensure that an IEP


        1
          Plaintiff contends that the Court should refer to the
Accotink IEP as the “Accotink education plan” because it is not a
“valid IEP” within the meaning of the IDEA. See Pl.’s Response
to Def.’s SMF ¶ 5 (“Accotink developed an education plan for
G.M., not an IEP, because the legal requirements for an IEP were
not met.”); see also infra n.4 (discussing the statutory
deficiencies of the Accotink IEP). While sensitive to this
request, the Court concludes that because the parties referred to
the education plan as an IEP at the administrative level there is
no prejudice in referring to the education plan as the Accotink
IEP. Nevertheless, as discussed infra, see n.4, the Court agrees
that the Accotink IEP fails to satisfy the IDEA’s statutory
requirements for a valid IEP. See generally 20 U.S.C. § 1414(d).

                                     3
would be developed for G.M. before the start of the school year.

Pl.’s SMF ¶ 11.    She was advised at this meeting that the special

education coordinator was on vacation and was not immediately

available, but that she would be contacted by the special

education coordinator to schedule a meeting.   Pl.’s SMF ¶ 12;

Def.’s SMF ¶ 11.   After completing G.M.’s enrollment on July 16,

2008, Ms. Maynard testified that over the next two weeks, she

made two additional trips to Woodson to inquire about an IEP

meeting for G.M., and was informed on both occasions that

“everyone was on vacation.”   Pl.’s SMF ¶¶ 15-16.2

     Having received no response to her request for an IEP

meeting, on August 2, 2008, plaintiff sent a letter to DCPS

providing ten days notice of her intent to unilaterally enroll


     2
          The District disputes that Ms. Maynard requested an IEP
meeting when she enrolled G.M. at Woodson; the District also
disputes that Ms. Maynard made two additional trips to Woodson to
follow-up on her alleged request for an IEP meeting. Woodson’s
registrar, Ms. Wilson, testified that Ms. Maynard did not ask for
an IEP meeting at registration, rather she just requested a
meeting with the special education coordinator. See Pl.’s SMF
¶ 17. The registrar further testified that Ms. Maynard only
visited Woodson to enroll G.M. and, as discussed infra, to hand-
deliver her letter of intent to unilaterally enroll G.M. at
Accotink. See Pl.’s SMF ¶ 17; Def.’s SMF ¶ 31. Nevertheless,
despite these factual differences – which were acknowledged, but
not resolved by the hearing officer – both parties agree that
this case can and should be resolved by summary judgment motions.
Indeed, at oral argument, the parties agreed that it was
unnecessary for the Court to hear additional evidence in order to
resolve the pending motions. The Court agrees, concluding that
none of the parties’ factual disputes are material to the Court’s
affirmance of the hearing officer’s decision to deny plaintiff’s
reimbursement request.


                                  4
G.M at Accotink and to request that DCPS pay for G.M.’s tuition

there (the “10-Day Notice Letter”).3    Def.’s SMF ¶ 12.   Ms.

Maynard’s letter states, in relevant part:

         I recently registered my son, [G.M.], with DC Public
         Schools. He is a special education student. I
         presented a copy of his most recent IEP at the time
         of registration and requested a prompt meeting to
         develop an IEP, including placement, for the
         upcoming school year. DCPS stated that it was not
         able to schedule a meeting at that time, and could
         not give me even an estimate of when such a meeting
         might be held.

         Without a current IEP including an appropriate
         placement, [G.M.] cannot receive a free and
         appropriate education, as is his right under the
         law. [G.M.] has been accepted at the Accotink
         School in Springfield, Virginia, which is capable of
         meeting his needs.

         Accordingly, notice is hereby formally given that I
         intend to enroll [G.M.] at the Accotink School ten
         (10) business days’ after the date of this notice
         and to request DC Public Schools to fund the cost of
         his attendance there.

AR 81.    Plaintiff’s 10-Day Notice Letter was subsequently

returned to her “UTF” (unable-to-forward).    Accordingly, on

August 15, 2008, Ms. Maynard hand-delivered copies of the 10-Day

Notice Letter to Woodson’s registrar and to DCPS headquarters.

Def.’s SMF ¶ 17.    Upon receipt, Woodson’s registrar, Ms. Wilson,

     3
           A parent’s failure to provide notice of her intent to
remove her child from the public school system provides
independent grounds for a hearing officer to reduce or deny a
parent’s request for tuition reimbursement. See 34 C.F.R.
§ 300.148(d) (“The cost of reimbursement . . . may be reduced or
denied . . . [if] . . .(ii) At least ten (10) business days
(including any holidays that occur on a business day) prior to
the removal of the child from the public school, the parents did
not give written notice to the public agency . . . [.]”).

                                  5
gave the letter to Ms. Philips, Woodson’s special education

director.    Pl.’s SMF ¶ 22.   Plaintiff received no response from

either Woodson or DCPS regarding her letter.     Pl.’s SMF ¶ 18.

        Despite having notified Woodson and DCPS that she planned to

enroll G.M. at Accotink, plaintiff accompanied G.M. to Woodson on

August 25, 2008 – the first day of school.     Pl.’s SMF ¶ 26.    Upon

arrival, plaintiff was told that G.M. was not in the school’s

computer.    Pl.’s SMF ¶ 26.   After waiting approximately two hours

and receiving no assistance, plaintiff left Woodson in order to

take her other children to school.     Pl.’s SMF ¶ 29.   Plaintiff

then attempted to enroll G.M. at Coolidge High School – another

DCPS school where her other son was enrolled – but was informed

that G.M.’s grade was full.    Pl.’s SMF ¶ 29.   Plaintiff did not

return to Woodson and attempt to re-enroll G.M. there, nor did

she have any further contact with DCPS regarding G.M.     Def.’s SMF

¶ 24.    Instead, Ms. Maynard contacted Accotink and enrolled G.M.

for the 2008-2009 school year.    Def.’s SMF   ¶ 23.   G.M. began

attending classes at Accotink on August 28, 2008.      Def.’s SMF ¶

23.

        B.   Plaintiff’s Due Process Complaint & Administrative
             Hearing

        On September 18, 2008, plaintiff submitted a request for a

due process hearing, alleging that DCPS had not held an IEP

meeting for G.M., and was therefore unprepared to provide G.M.

with a FAPE.    Pl.’s SMF ¶ 31.   A hearing was held on November 7,

                                   6
2008.    The only witnesses were Ms. Maynard and Ms. Wilson.    See

generally Administrative Hearing Transcript (“Hearing Tr.”).

        On November 17, 2008, the hearing officer issued a

determination on plaintiff’s due process complaint (the “November

2008 HOD”).     See AR 3-14.   The hearing officer denied plaintiff’s

request for tuition reimbursement on two alternative grounds.

First, the hearing officer found that plaintiff was not entitled

to tuition reimbursement because G.M. was not denied a FAPE.

Specifically, the hearing officer found that “DCPS’s failure to

convene an IEP meeting and develop an IEP for [G.M.] between July

15, 2008, when Parent completed the registration process for

[G.M.], and early August of 2008, when Parent submitted to DCPS

the 10-Day Notice of her intent to unilaterally place [G.M.] in a

private school, did not constitute a denial of FAPE on DCPS’s

part and did not result in DCPS’s inability to provide [G.M.]

with a FAPE for SY 2008/09, because pursuant to 34 C.F.R.

§ 300.323(f), DCPS was entitled to provide [G.M.] with a FAPE by

providing services comparable to those described in his IEP from

the private school, which is located in another jurisdiction,

until such time as DCPS either conducted evaluations for [G.M.]

if it determined that evaluations were necessary, or it

developed, adopted, and implemented a new IEP for [G.M.].”     AR 9.

Second, and alternatively, the hearing officer found that even if

G.M. had been denied a FAPE, plaintiff was not entitled to


                                    7
tuition reimbursement because the parent’s actions were

unreasonable.   In support of this conclusion, the hearing officer

pointed to the fact that plaintiff: “allowed DCPS less than one

month to convene an IEP meeting and develop an IEP for [G.M.]

before she decided to enroll [G.M.] in a private placement, even

though it was summer at the time and school was out”; brought

G.M. to Woodson on the first day of school “after she provided

DCPS with written notice during the summer of 2008 of her intent

to enroll [G.M.] in a private school”; “expect[ed] DCPS to have a

schedule for a student who, according to the 10-Day Notice, was

not supposed to be there”; waited at Woodson only two hours after

she learned the school did not have a schedule for her son, and

made no further attempts to contact DCPS.   AR 9.

     C.   This Action

     In response to the November 2008 HOD, plaintiff filed suit

in this Court on January 23, 2009.    In her complaint, plaintiff

argues that the November 2008 HOD should be reversed because “the

hearing officer misapplied the law to the record evidence, failed

to acknowledge certain relevant facts, and omitted others.”

Compl. ¶ 70.    Plaintiff asserts, inter alia, that the hearing

officer (i) mistakenly determined that the Accotink IEP was a

valid IEP; (ii) inappropriately relied on 34 C.F.R. § 300.323(f)

in concluding that G.M. was not denied a FAPE; and (iii)

erroneously found that Ms. Maynard had acted unreasonably.    On


                                  8
July 17, 2009, plaintiff filed a motion for summary judgment

seeking reversal of the November 2008 HOD.      The District

subsequently filed a cross-motion for summary judgment, asking

the Court to affirm the hearing officer’s denial of tuition

reimbursement.    These motions are now ripe for determination by

the Court.

II.   STATUTORY FRAMEWORK AND LEGAL STANDARD

      A.     The IDEA

      The IDEA was enacted “to ensure that all children with

disabilities have available to them a [FAPE] that emphasizes

special education and related services designed to meet their

unique needs and prepare them for further education, employment,

and independent living.”       20 U.S.C. § 1400(d)(1)(A).    It requires

all states and the District of Columbia to provide resident

children with disabilities a FAPE designed to meet their unique

needs.     Id. § 1412(a)(1).

      The IDEA attempts to guarantee children with disabilities a

FAPE by requiring states and the District of Columbia to

institute a variety of detailed procedures.      “‘[T]he primary

vehicle for implementing’” the goals of the statute “‘is the

[IEP], which the [IDEA] mandates for each child.’”          Harris v.

District of Columbia, 561 F. Supp. 2d 63, 65 (D.D.C. 2008)

(citing Honig v. Doe, 484 U.S. 305, 311-12 (1988)).         An IEP is a

written statement that includes, among other things: (i) a


                                     9
statement of the child’s present levels of academic achievement

and functional performance; (ii) a statement of measurable annual

goals, including academic and functional goals; (iii) a

description of the child’s progress in meeting those goals; (iv)

a statement of the special education and related services and

supplementary aids and services to be provided to the child; and

(v) an explanation of the extent, if any, to which the child will

not participate with nondisabled children in any regular classes.

Id. § 1414(d)(1)(A)(i).    An “IEP Team” - which consists of the

parents of the child with disability, not less than one regular

education teacher of the child (if applicable), not less than one

special education teacher or provider of the child, and a

representative of the local education agency - is charged with

developing, reviewing, and revising a child’s IEP.    See id.

§ 1414(d)(1)(B) (defining an IEP Team).   Because the IEP must be

“tailored to the unique needs” of each child, Bd. of Educ. v.

Rowley, 458 U.S. 176, 181 (1982), it must be regularly revised in

response to new information regarding the child’s performance,

behavior, and disabilities, and must be amended if its objectives

are not met.   See 20 U.S.C. §§ 1414(b)-(d).   To be sufficient to

confer a FAPE upon a given child, an IEP must be “reasonably

calculated to enable the child to receive educational benefits.”

Rowley, 458 U.S. at 207.    Each local educational agency is

required to have an IEP in effect for each child with a


                                 10
disability in the agency’s jurisdiction at the beginning of each

school year.   20 U.S.C. § 1414(d)(2)(A).

     B.   Standard of Review

     Under the IDEA, a party aggrieved by a hearing officer’s

decision may bring a civil action challenging it in state or

federal court.     Id. § 1415(i)(2)(A).   A court “(i) shall receive

the records of the administrative proceedings; (ii) shall hear

additional evidence at the request of a party; and (iii) basing

its decision on the preponderance of the evidence, shall grant

such relief as [it] determines is appropriate.”      Id.

§ 1415(i)(2)(c).    If neither party introduces additional

evidence, a motion for summary judgment acts as a motion for

judgment based on the evidence in the record.      Brown ex rel. E.M.

v. District of Columbia, 568 F. Supp. 2d 44, 50 (D.D.C. 2008).

     The party challenging the administrative decision carries

the burden of “persuading the court that the hearing officer was

wrong.” Reid ex rel. Reid v. District of Columbia, 401 F.3d 516,

521 (D.C. Cir. 2005) (internal quotation marks omitted).     While a

court must give “‘due weight’” to the hearing officer’s

determinations, S.S. v. Howard Road Acad., 585 F. Supp. 2d 56,

63-64 (D.D.C. 2008) (quoting Rowley, 458 U.S. at 206), a hearing

officer’s decision without reasoned and specific findings

deserves little deference.     See Kerkam v. Superintendent, D.C.

Pub. Schs., 931 F.2d 84, 87 (D.C. Cir. 1991).     Indeed, less


                                  11
deference is appropriate than is the case in typical

administrative proceedings.     See Kerkam v. McKenzie, 862 F.2d

884, 887 (D.C. Cir. 1988).    Nevertheless, a court “may not

substitute its own notions of sound educational policy for those

of the school authorities.”     S.S., 585 F. Supp. 2d at 63.

III. ANALYSIS

        Plaintiff argues that the November 2008 HOD was erroneous

and should be reversed.    As discussed above, the hearing officer

made two alternative conclusions of law in support of her denial

of plaintiff’s tuition reimbursement request.    First, the hearing

officer found that DCPS’ failure to develop an IEP for G.M.

before the first day of school did not constitute a denial of a

FAPE because, pursuant to 34 C.F.R. § 300.323(f), DCPS was

allowed to continue implementing the Accotink IEP until such time

as it was able to develop and implement a new IEP for G.M.     AR 9.

Second, and alternatively, the hearing officer found that even if

G.M. was denied a FAPE, plaintiff was not entitled to

reimbursement because she acted unreasonably in enrolling G.M. at

Accotink.    AR 9.   The Court will examine these conclusions in

turn.

        A.   Reimbursement for Private-Placement Under the IDEA

        As a threshold matter, under the IDEA, a parent who

unilaterally places her child at a private school without the

consent of school officials does so “‘at [her] own financial


                                  12
risk.’”   Florence County Sch. Dist. Four v. Carter, 510 U.S. 7,

15 (1993) (quoting Sch. Comm. of Burlington v. Dep’t of Educ. of

Mass., 471 U.S. 359, 373-74 (1985)).   While a parent is eligible

for reimbursement “if the court or hearing officer finds that the

agency had not made FAPE available to the child in a timely

manner prior to that enrollment and that the private placement is

appropriate,” 34 C.F.R. § 300.148(c); see also Florence County,

510 U.S. at 15 (parent may only receive tuition reimbursement “if

a federal court concludes both that the public placement violated

IDEA and that the private school placement was proper under the

Act”), courts and hearing officers have “‘broad discretion’” in

deciding whether such reimbursement is warranted.     Florence

County, 510 U.S. at 16 (quoting Burlington, 471 U.S. at 374).

Indeed, even if the Court concludes that a child was denied a

FAPE, the cost of reimbursement may be reduced or denied “[u]pon

a judicial finding of unreasonableness with respect to actions

taken by the parents.”   34 C.F.R. § 300.148(d)(3).

     B.    The Hearing Officer’s Reliance on 34 C.F.R.
           § 300.323(f)

     The first issue before the Court is whether G.M. was denied

a FAPE by DCPS’ failure to convene an IEP meeting in advance of

the first day of school in August 2008.   The hearing officer

found that this failure did not constitute a denial of a FAPE

“because pursuant to 34 C.F.R. § 300.323(f), DCPS was entitled to

provide [G.M.] with a FAPE by providing services comparable to

                                13
those described in his IEP from the private school, which is

located in another jurisdiction, until such time as DCPS either

conducted evaluations for [G.M.] if it determined that

evaluations were necessary, or it developed, adopted, and

implemented a new IEP for [G.M.].”     AR 9.   Plaintiff argues that

this determination was erroneous, and the Court agrees.

     Section 300.323(f), which governs the transfer of IEPs for

disabled children who transfer schools from another State,

provides:

         If a child with a disability (who had an IEP that was
         in effect in a previous public agency in another
         State) transfers to a public agency in a new State,
         and enrolls in a new school within the same school
         year, the new public agency (in consultation with the
         parents) must provide the child with FAPE (including
         services comparable to those described in the child's
         IEP from the previous public agency), until the new
         public agency -- (1) Conducts an evaluation . . . ;
         and (2) Develops, adopts, and implements a new IEP,
         if appropriate, that meets the applicable
         requirements . . . .

34 C.F.R. § 300.323(f).    Given the facts of this case, the Court

finds this regulation inapposite because (i) Accotink is a

private academy, not a “public agency,” and (ii) G.M. transferred

schools during the summer, not “within the same school year.”

See Pl.’s Mot. at 11.4

     4
          The Court is also persuaded by plaintiff’s argument
that the Accotink IEP “did not meet the requirements of the IDEA
for a valid IEP.” Pl.’s Mot. at 9. Specifically, the Court
agrees that the Accotink IEP fails to satisfy 20 U.S.C. § 1414(d)
because: (i) a local educational agency was not present or
otherwise involved when the plan was developed as required by 20
U.S.C. § 1414(d)(1)(B)(iv); (ii) no regular education teacher

                                  14
     The Court concludes, therefore, that DCPS was required to

develop its own IEP for G.M. prior to the start of the 2008-2009

school year.   See Advisory Letter of the United States Department

of Education, Office of Special Education & Rehabilitative

Services (March 25, 2009) (providing guidance on the services

that must be provided to “a child with a disability [who] is

withdrawn from the public school setting for home schooling or

attendance in a private school . . . and then subsequently

return[ed] to a public school setting,” and explaining that “once

a child with a disability re-enrolls in the public school, the

local education agency has an obligation to convene an IEP

meeting and develop an appropriate IEP for the child”)5; see also

34 C.F.R. § 300.323(a) (“At the beginning of each school year,

participated in the development of the Accotink IEP as required
by 20 U.S.C. § 1414(d)(3)(C) and 20 U.S.C. § 1414(d)(4)(B); and
(iii) the Accotink IEP failed to provide for speech and language
services, which were recommended in the June 12, 2008 report.
See Pl.’s Mot. at 9-11. The Court notes, however, that this
issue was not presented for consideration by the hearing officer.
Indeed, during the administrative hearing, Ms. Maynard testified
that at the time she enrolled G.M. at Woodson, he had a valid IEP
in place. See Hearing Tr. at 56:11-16 (“Q: So at the time of the
school year or at the time that you enrolled [G.M.] at Woodson,
he had a current IEP from Accotink, did he not?; [Ms. Maynard]:
Yes.; Q: And you said you provided that to Ms. Wilson?; [Ms.
Maynard]: Yes.”). Nevertheless, even assuming that the hearing
officer erred in failing to sua sponte address the issue, this
error does not require reversal of the hearing officer’s
determination because her alternative finding of parental
unreasonableness is not dependent on the validity of G.M.’s
Accotink IEP. See infra Section III.C.
     5
          Plaintiff’s motion to accept this supplemental
authority is hereby GRANTED.


                                15
each public agency must have in effect, for each child with a

disability within its jurisdiction, an IEP, as defined in

§ 300.320.”).   Given this affirmative obligation, the hearing

officer’s determination that “DCPS’s failure to conduct an IEP

meeting to develop an IEP for [G.M.] did not result in DCPS being

unprepared to provide [G.M] with a FAPE” is devoid of any factual

or legal support.   AR 9.   For purposes of this opinion,

therefore, the Court will assume that DCPS’ failure to timely

convene and conduct an IEP meeting denied G.M. a FAPE.6

     C.   The Hearing Officer’s Finding of Parental
          Unreasonableness

     As noted above, however, even if DCPS failed to make a FAPE

timely available to G.M. prior to his enrollment at Accotink,

plaintiff is entitled to reimbursement only if the hearing

officer erred with respect to her alternative finding of
     6
          If this had been the hearing officer’s only conclusion
of law, the Court would remand this case for further
consideration of the evidence, and for further findings regarding
whether DCPS’ failure to timely convene an IEP meeting resulted
in the substantive denial of a FAPE to G.M. See Stanton v.
District of Columbia, No. 09-988, 2010 U.S. Dist. LEXIS 6609, at
*10 (D.D.C. Jan. 27, 2010) (“Where the administrative record
lacks pertinent findings and where neither party requested
consideration of additional evidence, the [Court] may determine
that the appropriate relief is a remand to the hearing officer
for further proceedings.” (citing Reid, 401 F.3d at 526)
(internal quotation marks omitted)); see also, e.g., Peak v.
District of Columbia, 526 F. 2d 32, 33 (D.D.C. 2007) (remanding
case to hearing officer, where the hearing officer made no
findings as to whether DCPS denied the child a FAPE); Goldstrom
v. District of Columbia, 319 F. Supp. 2d 5, 6 (D.D.C. 2004)
(same). Because the November 2008 HOD can be affirmed on its
alternative holding, however, the Court concludes that remand is
unnecessary.

                                 16
unreasonableness.7   See 34 C.F.R. § 300.148(d)(3) (explaining

that reimbursement for a unilateral private placement “may be

reduced or denied” if actions taken by a parent are found to be

unreasonable).   As the party challenging the administrative

determination, plaintiff has the burden “of persuading the court

that the hearing officer was wrong” with respect to this

determination.   Reid, 401 F.3d at 521.

     In her decision, the hearing officer found that plaintiff

acted unreasonably because she (i) “allowed DCPS less than one

month to convene an IEP meeting and develop an IEP for [G.M.]

before she decided to enroll [G.M.] in a private placement, even

though it was summer at the time and school was out, and the

school she wanted [G.M.] to attend was under construction and

temporarily housed in another location”; (ii) “provided DCPS with

written notice during the summer of 2008 of her intent to enroll

[G.M.] in a private school and seek reimbursement of the costs

from DCPS, [then] she showed up at [Woodson] with [G.M.] on the

first day of SY 2008/2009 expecting DCPS to have a schedule for

[G.M.] who, according to the 10-Day Notice, was not supposed to

be there”; and (iii) “when DCPS indicated that it had no schedule

for [G.M.] and he was not in the school’s computer system, Parent

     7
          This Court need not analyze whether Accotink was an
appropriate placement, see supra Section III.A, as the District
agreed to stipulate to this fact. See Administrative Hearing Tr.
at 13 (stipulation by the parties “that at least with respect to
the IEP that the student currently has, Accotink is an
appropriate placement”).

                                17
waited along with the many other parents who were waiting for

assistance, but she left two hours later, even though she had not

received any assistance, and she never attempted to contact DCPS

again.”    AR 9.

     While plaintiff argues that these facts do not support a

finding of unreasonableness, see Pl.’s Mot. at 12-15, the Court

finds this argument unpersuasive.    Indeed, having closely

reviewed the administrative record, the Court finds that the

hearing officer’s determination is supported by reasoned and

specific findings.   See Kerkam 931 F.2d at 87 (concluding that

“the district court gave insufficient weight to the findings of

the hearing officer” where “taken as a whole, the administrative

record contain[ed] sufficiently reasoned, specific findings to

support the [hearing officer’s] conclusion”); see also Anderson

v. District of Columbia, 606 F. Supp. 2d 86, 90 n.1 (D.D.C. 2009)

(explaining that “as long as the [hearing officer’s] decision is

‘sufficiently detailed to permit the district court to understand

the basis for the hearing officer’s resolution of the parents’

claims,’ the Court should afford it due deference” (quoting J.P.

ex rel. Peterson v. County Sch. Bd., 516 F.3d 254, 261 (4th Cir.

2008))).   Moreover, as the trier of fact at the due process

hearing, the hearing officer – unlike this Court – “ha[d] an

opportunity to hear testimony in person, examine the demeanor of

the witness and reactions of the participants, and [brought]


                                18
immeasurable experience and expertise in this specialized area.”

A.I. v. District of Columbia, 402 F. Supp. 2d 152, 170 (D.D.C.

2005); see also id. (“‘The Hearing Officer was utilizing his

knowledge and experience such that judicial deference to his

expertise is especially appropriate.’” (quoting Block v. Dist. of

Columbia, 748 F. Supp. 891, 896 (D.D.C. 1990))).   Although the

Court is sympathetic to plaintiff’s efforts to obtain the best

possible education for her son, and indeed might itself have

reached a different conclusion on these facts, when giving all

“due weight” to the hearing officer’s factual findings and

expertise, Rowley, 458 U.S. at 181, the Court concludes that

plaintiff has failed to show by a preponderance of the evidence

that the hearing officer was wrong in her determination of

unreasonableness.   See generally Angevine v. Smith, 959 F.2d 292,

295 (D.C. Cir. 1992) (“[A] party challenging the administrative

determination must at least take on the burden of persuading the

court that the hearing officer was wrong[.]”); see also, e.g.,

Parker v. Friendship Edison Pub. Charter Sch., 577 F. Supp. 2d

68, 75 (D.D.C. 2008) (“Upon consideration of the administrative

record and the giving due weight to the hearing officer’s

decision, the Court concludes that [plaintiff] has not alleged

sufficient facts to prove, by a preponderance of the evidence,

that the hearing officer’s determination is wrong.”).   The Court,

therefore, declines to overturn the hearing officer’s denial of


                                19
tuition reimbursement.     Accordingly, defendant’s motion for

summary judgment is GRANTED and plaintiff’s motion for summary

judgment is DENIED.

IV.   CONCLUSION

      For the reasons set forth above, the Court affirms the

hearing officer’s denial of tuition reimbursement to plaintiff.

Accordingly, defendant’s motion for summary judgment is hereby

GRANTED, and plaintiff’s motion for summary judgment is hereby

DENIED.

      SIGNED:      Emmet G. Sullivan
                   United States District Court Judge
                   April 5, 2010




                                   20